Citation Nr: 0804581	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to an initial evaluation in excess of 0 percent 
for a bilateral hearing loss disability. 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to 
February 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Chicago, Illinois, VA Regional Office (RO).  

In August 2007, the appellant withdrew his request for a 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, additional relevant evidence was received at 
the Board.  The evidence was submitted by the veteran through 
his representative and neither has waived initial agency of 
original jurisdiction (AOJ) consideration of the evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider the additional 
evidence submitted.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  In addition, a VCAA notice that 
complies with Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 
(Jan. 30, 2008) should be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



